Citation Nr: 9900586	
Decision Date: 01/12/99    Archive Date: 01/19/99

DOCKET NO.  95-24 980	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a lung condition due to 
mustard gas exposure. 


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Service 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1942 to November 
1945.

The appeal arises from the May 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts, denying service connection for a lung 
condition due to mustard gas exposure. 


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends, in effect, that he was exposed to 
mustard gas in service as an instructor in handling and 
treating personnel for exposure to chemical weapons, and has 
subsequently contracted a lung condition, to include chronic 
obstructive pulmonary disease (COPD).  He contends that the 
lung condition, to include COPD, was at least partly due to 
his mustard gas exposure in service, and that he is entitled 
to service connection for a lung condition, to include COPD.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the evidence warrants a grant 
of service connection for COPD, due to mustard gas exposure.  


FINDINGS OF FACT

1.  The veteran suffered full body exposure to mustard gas in 
service.

2.  The veteran contracted COPD post service.


CONCLUSION OF LAW

COPD is presumed incurred due to mustard gas exposure in 
service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§ 3.316 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran served on active duty from March 1942 to November 
1945.

Service medical records show that the veteran was treated for 
nasopharyngitis in December 1942.  They also show that he was 
treated for dermatitis venenata in August 1943, and indicate 
that he was attached to a Chem[ical] Det[ail] at that 
time.  While attached to a Chem[ical] Det[ail] he was 
treated for acute pharyngitis, also diagnosed as acute 
nasopharyngitis, catarrhal, in March 1944.

A captioned photograph of the Thirteenth Noncommissioned 
Officers Gas Course, dated from September 1943 to October 
1943, includes the veteran, as identified by last name within 
the captioning.

The veterans service WD AGO Form 53-55 reports that his 
military occupational specialty (MOS) was Administrative NCO, 
but also indicates that he had completed a three-week NCO Gas 
course in 1943.  The veterans service WD AGO Form 100 
reports that the veteran was not only an administrative NCO, 
but also held the title of Chemical NCO, with duties 
including instructing in means of identification, 
characteristics, and tactical use of field chemical agents, 
and conducting training in the use and care of gas masks and 
other chemical weapons protective equipment.  The position 
was noted to also entail requisitioning chemical weapons 
supplies and equipment and inspecting the same for repair and 
correction.

The claims file contains a December 1943 letter of 
commendation from a lieutenant colonel in the Chemical 
Weapons Service (CWS),  for the veterans superior 
performance in display and instructional activities for the 
CWS.

In a May 1993 claim, the veteran sought entitlement to 
service connection for a lung condition, based on exposure to 
chemical weapons in service.  He stated that he had completed 
an NCO gas course and thereafter had instructed in the means 
of identification, characteristics, and tactical use of 
various field chemicals.  He stated that he also conducted 
training in the use of gas masks in chambers, with exposure 
to tear gas and chlorine.  He reported that he decontaminated 
contaminated clothing for three to four hours every three or 
four months for a period of 1-½ years.  

A report from the National Personnel Records Center (NPRC) 
dated in July 1993 informed that the veterans records might 
have been destroyed by fire.  A September 1993 addendum 
informed that for places and times reported by the veteran 
for treatment of alleged injuries from chemical agents in 
service, no service medical or hospitalization records could 
be found.  

In an August 1993 submission, the veteran stated that he had 
suffered body burns from tear gas as an instructor, for which 
he was hospitalization for three days in the summer of 1943.  
He also stated that he had suffered burns from mustard gas as 
an instructor training troops in the spring of 1943, for 
which he also received treatment.  

At an April 1995 RO personal hearing, the veteran testified 
that he had undergone chemical weapons training for three 
weeks at the Edgewood Arsenal in Maryland, and that he had 
been an NCO and instructor in chemical weapons at Fort 
Eustis, Virginia.  He testified that in service he had 
undergone experimental exposure to mustard gas by topical 
application to his arm.  He also testified that as an 
instructor in service he instructed troops in the wearing of 
impregnated clothes to protect from contamination, and in the 
decontamination of those clothes following their exposure to 
chemical agents.  He testified that he had been exposed to 
mustard gas at the Edgewood Arsenal when trained there, and 
had also been exposed while serving as an NCO at Fort Eustis.  
He testified that he had worn protective clothing and a gas 
mask when working with mustard gas, but that he had worked 
around the mustard gas enough for the gas to have penetrated 
his protective clothing, so that his body exposure to the gas 
could be assumed.  

The claims file contains records of VA treatment and 
hospitalization from 1984 to 1995, with a continuing 
diagnosis of chronic obstructive pulmonary disease (COPD), as 
supported by X-rays, physical examination, and pulmonary 
function tests.  In addition, notably, a February 1984 VA 
chest X-ray reported evidence of COPD with emphysema; a 
December 1984 VA outpatient report was for follow-up after an 
episode of probable bronchitis; and a March 1992 outpatient 
treatment record for a recurrent cough assessed COPD and 
possible chronic bronchitis.  Multiple records of pulmonary 
findings recorded the veterans complaints of shortness of 
breath limiting activities to varying degrees, with pulmonary 
function tests consistently supporting a diagnosis of COPD.  

October 1992 and October 1993 letters from a VA treating 
physician informed that pulmonary function tests and medical 
history were consistent with a moderate obstructive 
ventilatory defect.  The physician reported that the veteran 
was being maintained on multiple medications, including 
inhalants.  The medical history was notable for a history of 
viral hepatitis in 1951; syncope and ventricular ectopy in 
1957; an intracranial hemorrhage secondary to an aneurysm in 
1961; Menieres disease in 1973; a 1-½ pack-per-day smoking 
history, with smoking stopped in approximately 1982; 
hypertension documented in 1982; and runs of supraventricular 
tachycardia identified in a 1990 holter monitor test.  
Prostatic hypertrophy and elevated PSA were also identified.

A May 1995 response to RO query from the NPRC informed that 
documentation or verification of the veterans participation 
in mustard gas training could not be obtained.  

At a March 1996 Travel Board personal hearing, the veteran 
testified, in pertinent part, that he had had a significant 
amount of mustard gas training in service; that he had 
undergone a mustard gas skin exposure experiment on his arm 
(with a resulting wound that had taken four months to heal 
despite regular medical care to the wound and a residual 
scar); and that he had performed work decontaminating 
impregnated clothing from mustard gas exposure once every 
eight to ten weeks, to demonstrate to service officers proper 
decontamination methods.  He testified that he had worn 
protective (impregnated) clothing and a mask when performing 
those decontamination duties.  He testified that he has for 
many years suffered from COPD, for which he continues to be 
treated with medications, including daily inhalants.  He 
testified that he had been informed by a physician of the 
physicians belief that the veterans mustard gas exposure in 
service played some role, of unknown degree, in his current 
COPD.  He testified, in effect, that his COPD significantly 
limited his physical activities. 


Analysis

Initially, the Board finds the veterans claim well-grounded 
pursuant to 38 U.S.C.A. § 5107 (West 1991) in that his claim 
is plausible.  Murphy v. Derwinski, 1 Vet.App. 78 (1990).

Once it has been determined that a claim is well-grounded, VA 
has a statutory duty to assist the veteran in the development 
of evidence pertinent to the claim. 38 U.S.C.A. §  5107.  
Here, the claims file contains medical records of treatments 
the veteran reported having undergone for his skin cancer, 
and the RO has made reasonable efforts to obtain all 
available service records and all available evidence of 
mustard gas exposure in service.  The Board therefore finds 
that the duty to assist has been satisfied.

Service connection may be established for a disability 
resulting from personal injury suffered or a disease 
contracted in line of duty or for aggravation of a pre-
existing injury suffered or disease contracted in line of 
duty.  38 U.S.C.A. § 1110 (West 1991).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1998).

Under applicable regulations, evidence of full-body exposure 
to mustard gas during active service, together with the 
subsequent development of a listed condition, including COPD 
and emphysema, is sufficient to establish service connection 
for that disorder.  38 C.F.R. § 3.316 (1998).  In the absence 
of full-body exposure, the provisions of 38 C.F.R. § 3.316 
are not applicable.

In this case, VA medical evidence establishes the presence of 
COPD, and presents the possibility that the veteran also 
suffers from emphysema.  

In addressing whether the veteran was subject to full-body 
exposure to mustard gas in service, for purposes of 
establishing presumptive service connection for a listed 
condition under the provisions of 38 C.F.R. § 3.316, the 
Board has carefully reviewed the service medical records and 
service personnel records, and the veterans statements 
regarding his involvement in training of service personnel in 
chemical-weapons related procedures, including prevention of 
exposure to chemical weapons. 

In determining whether service connection is warranted, the 
VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether the 
preponderance of the evidence is against the claim, in which 
case, the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet.App. 49 (1991).

The veterans testimony to the effect that in service on a 
periodic basis he wore decontaminated clothing which had been 
contaminated with mustard gas and had to decontaminate the 
clothing as a training and teaching exercise, as part of his 
regular duties as a chemical weapons NCO, is sufficiently 
supported by service personnel records verifying his work in 
that capacity, for the Board to accept as fact, for purposes 
of this decision, that the veteran did regularly perform 
those decontamination duties.  As such, despite the veterans 
having reportedly worn protective clothing and a mask during 
performance of those decontamination duties, the Board finds 
that the veteran should here be afforded the benefit of the 
doubt, with the conclusion reached that in the course of such 
decontamination duties the veteran was subjected to full-body 
exposure to mustard gas.  The benefit of the doubt is 
particularly justified in this case because detailed records 
of the veterans duties as a chemical weapons instructor NCO 
have not been obtainable despite repeated attempts by the 
NPRC, and VA verification procedures have not been outlined 
for the unusual case of a chemical weapons instructor, as 
opposed to a chemical weapons test participant.  

With application of 38 C.F.R. § 3.316, service connection is 
warranted on a presumptive basis for COPD, due to mustard gas 
exposure.

ORDER

Service connection for COPD due to mustard gas exposure is 
granted.  



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
